Order filed, February 7, 2018.




                                           In The
                                   Court of Appeals
                                          For The
                              First District of Texas
                                        ____________

                                   NO. 01-17-00959-CR

                         SANDRA LOPEZ FLORES, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 209th District Court
                                Harris County, Texas
                              Trial Court Case 1439487


                                          ORDER
       The reporter’s record in this case was due February 5, 2018. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order, the official (or substitute) court reporter, to file the record in this appeal,
if any, within 30 days of the date of this order.


                                        PER CURIAM